J-S76004-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    RICKY RIDELL WASHINGTON                    :
                                               :   No. 972 EDA 2017
                       Appellant               :

           Appeal from the Judgment of Sentence November 28, 2016
               In the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0001193-2016


BEFORE:      PANELLA, J., STABILE, J., and PLATT, J.

MEMORANDUM BY PANELLA, J.                                FILED MARCH 28, 2018

        Ricky Washington challenges the sentence he received after pleading

guilty to, among other charges, attempting to elude a police officer. He

contends the 1 to 3 year sentence of imprisonment, to be run consecutively

to his 8½ to 17 year sentence imposed on the same date for violently beating

his cousin and her friend, was an abuse of the sentencing court’s discretion.

We affirm.

        Washington admitted to the following facts as the basis for his guilty

plea. See N.T., 1/13/16, at 41. Washington was driving with a suspended

license. See id., at 38. Officer Kenneth Michels’s license plate reader alerted


____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S76004-17


him that Washington was the subject of an outstanding arrest warrant for

aggravated assault and parole violations. See id.

      Officer Michels attempted to pull Washington over, but Washington

increased his speed. See id., at 38-39. Washington proceeded to drive

recklessly at a high rate of speed through streets busy with pedestrian and

vehicle traffic. See id., at 39. Ultimately, Washington abandoned his vehicle

and attempted to flee on foot. See id. When he was arrested, Washington

admitted to fleeing because he was aware of an open arrest warrant. See id.

      Washington concedes his sole issue on appeal is a challenge to

discretionary aspects of his sentence. “A challenge to the discretionary aspects

of a sentence must be considered a petition for permission to appeal, as the

right to pursue such a claim is not absolute.” Commonwealth v. McAfee,

849 A.2d 270, 274 (Pa. Super. 2004) (citation omitted).

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:

      [W]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. [720]; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, 42. Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citation

omitted; brackets in original).




                                      -2-
J-S76004-17


      Washington filed a timely appeal, and he preserved his issue through a

post-sentence motion. He argues the consecutive nature of the sentence for

fleeing arrest when added to sentence imposed for the underlying aggravated

assault results in an excessive aggregate sentence. He believes the court

imposed consecutive sentences because it failed to properly weigh mitigating

factors such as his difficult childhood and substance abuse issues. He concedes

the sentence imposed is within the standard range of the sentencing

guidelines. See Appellant’s Brief, at 15.

      “Although Pennsylvania’s system stands for individualized sentencing,

the court is not required to impose the ‘minimum possible’ confinement.”

Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010) (citation

omitted). “Generally, Pennsylvania law affords the sentencing court discretion

to impose its sentence concurrently or consecutively to other sentences being

imposed at the same time or to sentences already imposed. Any challenge to

the exercise of this discretion ordinarily does not raise a substantial question.”

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013) (citations

omitted). See also 42 Pa.C.S.A. § 9721(a); Commonwealth v. Hoag, 665
A.2d 1212, 1214 (Pa. Super. 1995) (stating an appellant is not entitled to a

“volume discount” for his crimes by having all sentences run concurrently).

“The imposition of consecutive, rather than concurrent, sentences may raise

a substantial question in only the most extreme circumstances, such as where

the aggregate sentence is unduly harsh, considering the nature of the crimes


                                      -3-
J-S76004-17


and the length of imprisonment.” Moury, 992 A.2d at 171-72 (citation

omitted).

      We do not find that an “extreme circumstance” is present here.

Washington’s individual sentences are reasonable. And his aggregate

sentence of 9½ to 20 years is not unduly harsh, given the flagrant disregard

for the rights of others Washington exhibited in the high speed chase. Thus,

regardless of his substantive arguments on the issue, Washington has failed

to present a substantial question for our review.

      Even if we had reached the substance of his arguments, we would find

no abuse of the court’s discretion. Washington pled guilty to recklessly leading

police officers on high-speed chase through crowded city streets to avoid

arrest. When combined with the violent crimes on which the jury convicted

him in the related matter, it is clear the safety of the public required a lengthy

term of incarceration.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/18




                                      -4-
J-S76004-17




              -5-